Citation Nr: 0635577	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  04-05 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral cataracts.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION


The veteran served on active duty from May 1964 to May 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from the April 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which determined that new and 
material evidence had not been submitted sufficient to reopen 
the claim for service connection for bilateral cataracts.

A video conferencing hearing before the undersigned Veterans 
Law Judge was held in February 2006.  A transcript of the 
testimony is in the claims file.

The matter was previously before the Board in April 2006 and 
remanded for additional development.  That having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition. 


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  Evidence submitted since the August 1968 Board decision, 
which denied service connection for bilateral cataracts, is 
cumulative and redundant and, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim or 
raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final August 1968 Board decision 
wherein the Board affirmed a denial of the veteran's claim of 
entitlement to service connection for bilateral cataracts is 
not new and material, and the veteran's claim for that 
benefit is not reopened.  38 U.S.C.A. §§ 5108, 7103(a), 
7104(b) (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  
The VCAA specifically provided that nothing in amended 
section 5103A, pertaining to the duty to assist claimants, 
shall be construed to require VA to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

Shortly thereafter, the Court issued a decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  In that decision, the 
Court held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim, and must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the service 
connection.  In that regard, the Court noted that VA's 
obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service-
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
The Court further stated that the VCAA requires, in the 
context of a claim to reopen, the Secretary to look at the 
bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

In this case, the March 2003 and April 2006 letters, taken 
together, provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim 
for service connection, to include the need for new and 
material evidence based upon the reason for the prior denial, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records and examination reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against reopening the veteran's claim for 
service connection, any question as to an appropriate 
evaluation or effective date to be assigned is rendered moot.  
Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).
	
Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions, 
including those raised at the February 2006 hearing; service 
medical records; VA medical records and examination reports; 
and private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Here, the veteran seeks to reopen a claim for service 
connection for bilateral cataracts, last finally denied by 
the Board in August 1968.  

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); 
see also 38 U.S.C.A. § 7111(a) (a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  

Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In the 
instant case, the veteran did not file a motion for 
reconsideration or a claim for CUE.  Therefore, the Board's 
August 1968 decision is final and is not subject to revision 
on the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with regard to a 
claim that was disallowed, the Board must reopen the claim 
and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  

For applications filed after August 29, 2001, as was the 
application to reopen the claim in this case, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers; which relates, either by itself or 
when considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The record indicates that in its July 1967 rating decision, 
the RO denied service connection for bilateral cataracts on 
the basis that the condition was a constitutional or 
developmental abnormality that existed prior to service.  The 
RO further found that any increase in disability in service 
was due to the natural progression of the disease.  In his 
notice of disagreement and substantive appeal at that time, 
the veteran argued that he entered service with a clean bill 
of health, that he should not have been accepted into service 
if cataracts had been present, that he had to wear sunglasses 
all of the time due to light sensitivity, and that service 
irritated his eyes.

In August 1968, the Board affirmed the denial on the basis 
that bilateral cataracts clearly and unmistakably pre-existed 
service and the presumption of soundness at entry into 
service was rebutted.  The Board further found that there was 
no evidence of superimposed injury, infection, or trauma to 
the eyes, nor an increase in severity of the preexisting 
bilateral cataracts during service.  

Of record at the time of the August 1968 Board decision were 
the veteran's service medical records.  The veteran's April 
1964 enlistment examination showed the veteran had bilateral 
uncorrected 20/30 vision.  The veteran was diagnosed with 
substandard vision.  In December 1964, the veteran complained 
that he saw green spots all the time and his eyes were tired.  
In April 1965, cataracts were considered possible, but not 
progressive.  An entry dated in November 1965, showed the 
veteran was diagnosed with congential cataracts.  The veteran 
was diagnosed with photophobia in March 1966.  Bilateral 
nuclear sutural cataracts and cortical opacities were found 
in April 1966.  The examiner found that congenital cataracts 
were causing light scatter with bilateral ciliary spasm.  The 
cataracts were found not to be progressing in May 1966 and 
August 1966.  Upon separation examination in May 1967, the 
veteran was diagnosed with bilateral cataracts. 

The veteran was afforded a VA examination in January 1968.  
His eyes were normal externally on general exam.  A history 
of bilateral cataracts was noted.  The veteran had bilateral 
uncorrected vision of 20/40 corrected to 20/20 bilaterally.  
Records from Dr. JB were devoid of any complaints or 
treatment referable to the veteran's cataracts.

Evidence submitted subsequent to the August 1968 Board 
includes reports of VA examination dated in April 1973, March 
1978, March 1979, and April 1980, which were devoid of any 
complaints or treatment for bilateral cataracts.  Records 
from the Day Treatment Center dated in February 1978 noted 
the veteran was treated in service at Walter Reed Army 
Medical Center for cataracts.  VA outpatient treatment 
records dated in 1979 and 1981 were also negative.

Statements from the veteran dated in July 1984 and August 
1984 indicate the veteran did not have cataracts upon his 
enlistment into service, but they were diagnosed 
approximately eight months into his enlistment.  He also 
indicated that he could not locate men he served with and had 
been told his cataracts were not congenital.  

The July 1985 VA examiner noted the veteran resented being 
taken into service with what has been considered congenital 
cataracts.  VA outpatient treatment records dated in 1984 and 
records from the Parkview Hospital were negative for 
treatment for bilateral cataracts.  An April 1987 
Neurological Evaluation and a January 1987 Psychiatric 
Evaluation were likewise negative for cataract treatment.

A February 1987 VA eye examination showed manifested vision 
of 20/400 at four feet in the right eye and 20/70 in the left 
eye.  Vision was corrected to 20/40 bilaterally.  A history 
of congenital cataracts was noted.  The veteran was diagnosed 
with congential cataracts on the right, sutural and corteal.  
Upon VA examination in June 1988 the veteran complained of 
bad vision.

In the veteran's January 2003 claim to reopen, he indicated 
that the Army made a mistake letting him into service.  

VA outpatient treatment records dated between 2002 and 2006 
show the veteran had a history of glaucoma diagnosed in 2003.  

During his January 2006 video conference hearing, the veteran 
testified that he was not diagnosed with cataracts prior to 
service or on his induction examination.  He indicated that 
he was diagnosed approximately six to seven months after his 
enlistment.  He further testified that the gas chamber used 
in boot camp irritated his eyes.  He stated that he did not 
wear glasses prior to service and now wears sun shades at all 
times due to light sensitivity.  He also stated that he was 
allowed to stay in service three years after his diagnosis of 
cataracts.  He informed the undersigned that he had cataracts 
removed in 1986, 1990, and 1992.  However, despite VCAA 
letters sent in March 2003 and May 2006 requesting 
information as to treatment, the veteran has not identified 
any additional records that would be relevant to the claim.  
Thus, other than VA treatment records, no additional records 
were identified that could be obtained.  Further, the veteran 
testified at his hearing that no doctor has advised him that 
his congenital cataracts were made worse by service.

As noted previously, the August 1968 Board decision denied 
service connection on the basis that bilateral cataracts 
clearly and unmistakably pre-existed service and the 
presumption of soundness at entry into service was rebutted.  
The Board further found that there was no increase in 
severity of the preexisting bilateral cataracts during 
service, nor any evidence of superimposed injury, infection 
or trauma to the eyes.  The Board found, therefore, that the 
preexisting bilateral cataracts were not aggravated by 
service.

In the instant case, the veteran's representative argues that 
under Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the 
veteran's January 2006 testimony and various statements are 
sufficient to reopen his claim as they contribute to a more 
complete picture of the circumstances surrounding the origin 
of the veteran's bilateral cataracts; however, the Board does 
not agree.

The veteran has not submitted new or material evidence which 
shows that bilateral cataracts did not exist prior to 
service.  Despite his assertions to the contrary, he also has 
not submitted evidence that shows the bilateral cataracts 
were not congenital or even if they were hereditary in 
nature, that they progressed at a rate beyond normal 
progression. 

Essentially, the evidence submitted since the last final 
denial does nothing but reiterate the veteran's prior 
contentions: that his condition did not exist at entrance, 
that if it did he should not have been accepted into service, 
and that service irritated his eyes.  These are essentially 
the same contentions raised in the notice of disagreement and 
substantive appeal filed with the 1967 rating decision, and 
considered by the Board in 1968.  Moreover, the 1968 Board 
noted that the record revealed no superimposed trauma, 
infection or injury to the eyes in service.  

While the Board recognizes the sincerity of the veteran's 
beliefs with regard to his cataracts, these beliefs are 
simply a reiteration of the arguments raised before the Board 
in 1968.  Such evidence is not new, in that it is merely 
duplicative or cumulative of evidence considered previously.  

Further, no medical evidence addressing the veteran's 
bilateral cataracts and the possible relationship to service 
has been presented, and the veteran candidly testified that 
no doctor has addressed whether any relationship exists.  
Thus, to the extent that the medical evidence of record 
received since the 1968 Board decision could be deemed new, 
it is not material to the issue at hand as it does not relate 
to an unestablished fact necessary to substantiate the claim.  

In light of the above, the veteran's claim of entitlement to 
service connection for bilateral cataracts is not reopened, 
and the appeal is denied.  See 38 C.F.R. § 3.156(a).  






ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for bilateral 
cataracts, the benefit sought on appeal is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


